 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made effective as
of August 1, 2013 (the “Effective Date”), by and between FLEXENERGY, INC., a
Delaware corporation, (“Assignor”), and ENER-CORE, INC., a Nevada corporation,
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Meehan Holdings, LLC, a California limited liability
company (“Lessor”), entered into that certain lease dated May 26, 2011 for
approximately 32,649 rentable square feet in a freestanding building located at
9400 Toledo Way, Irvine, California 92618 (“Lease”); and

 

WHEREAS, Assignor desires to assign the Lease to Assignee and Assignee desires
to accept the assignment of the Lease from Assignor and to assume all of
Lessee’s duties, obligations, and liabilities thereunder from and after the
Effective Date; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.          Assignment. As of the Effective Date, Assignor hereby assigns,
gives, grants, bargains, sells, conveys, transfers and sets over unto Assignee,
all of Assignor’s right, title, interest, duties, obligations, and liabilities
in, to, and under the Lease, including, without limitation, the Security Deposit
in the amount of Twenty-Seven Thousand Six Hundred Twenty-Nine and 87/100
Dollars ($27,629.87) and the Lessee Owned Alterations and/or Utility
Installations.

 

2.          Assumption. Assignee hereby accepts the foregoing assignment and, in
consideration thereof, Assignee hereby covenants and agrees that Assignee will
assume, observe, perform, fulfill and be bound by all terms, covenants,
conditions, duties, obligations, and liabilities of Assignor, as Lessee under
the Lease, which arise on and after the Effective Date. Assignee agrees that the
provisions of Paragraph 12 of the Lease shall continue to be binding upon
Assignee with respect to all future assignments or subleases.

 

3.          Assignor’s Representation. The Lease attached hereto as Exhibit A
and made a part hereof is a true and complete copy and there have been no
amendments or modifications thereto except as otherwise set forth in Exhibit A.

 

4.          Service Contracts. Within five (5) days after the execution of this
Assignment, Assignor agrees to provide Assignee with a copy of each service
contract relating to the Premises.

 



 

 

 

5.          Indemnification. (a) Assignee hereby indemnifies and agrees to
defend and hold harmless Assignor, its members, managers, stockholders,
directors, officers, successors and assigns from and against any and all actual
or alleged claims, demands, liability, loss, damage, cost and expense, including
without limitation reasonable attorneys’ fees, which Assignor may or shall incur
under the Lease by reason of any failure or alleged failure of Assignee to
perform or fulfill the duties, obligations, and liabilities of the Lessee under
the Lease from and after the Effective Date.

 

(b) Assignor hereby indemnifies and agrees to defend and hold harmless Assignee
its members, managers, stockholders, directors, officers, successors and assigns
from and against any and all actual or alleged claims, demands, liability, loss,
damage, cost and expense, including without limitation reasonable attorneys’
fees, which Assignee may or shall incur by reason of any failure or alleged
failure of Assignor to have complied with, performed, or fulfilled the duties,
obligations, and liabilities of the Lessee under the Lease prior to the
Effective Date.

 

6.          Contribution Agreement. As of the Effective Date, Assignor, its
parents and subsidiaries (including, without limitation FlexEnergy Systems,
Inc.) hereby release and hold harmless Assignee, its parents and subsidiaries
(including, without limitation, Flex Power Generation, Inc.) from all
obligations relating to the Lease arising from and after the Effective Date as
set forth in that certain Contribution Agreement effective as of November 12,
2012, which obligations include, but are not limited to, the obligation of
Assignee to reimburse Assignor for one-third (1/3) of the liabilities associated
with the Lease.

 

7.          Successors and Assigns. The terms and conditions of this Assignment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns, subject to the restrictions on
assignment in the Lease.

 

8.          Counterparts. This Assignment may be executed in counterparts, each
of which shall be deemed an original, and all of which shall constitute one
document. Facsimile and electronic signatures will be effective as original
signatures with regard to this Assignment.

 

9.          Governing Law. This Assignment shall be construed, and the rights
and obligations of Assignor and Assignee hereunder shall be determined, in
accordance with the substantive laws of the State of California without regard
to any choice of law provisions therein. Venue is proper in the county in which
the Premises is located.

 

10.        Effectiveness of Assignment. Both Assignor and Assignee acknowledge
that this Assignment is not effective unless and until the Lessor under this
Lease has consented hereto in writing (the “Approval Date”). Within two (2)
business days after the Approval Date, Assignee shall pay to Assignor all of the
Rent and other charges paid by Assignor to Lessor under the Lease for the period
from and after the Effective Date. Assignor has provided a list of the other
charges to Assignee prior to the date hereof.

 

11.        Construction. Any capitalized terms used in this Assignment and not
defined shall have the same meaning as set forth in the Lease unless otherwise
expressly set forth herein to the contrary.

 



2

 

 

12.        Attorneys’ Fees. If either party hereto brings an action or
proceeding against the other party to enforce or interpret any of the covenants,
conditions, agreements, or other provisions of this Assignment, the prevailing
party shall be entitled to recover as an element of its cost of suit, and not as
damages, actual attorneys’ fees to be fixed by the court. The “prevailing party”
shall be the party who is entitled to recover his costs of suit, whether or not
the suit proceeds to final judgment. The party not entitled to recover his costs
shall not recover attorneys’ fees.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the day and year first set forth above.

 

ASSIGNOR:   ASSIGNEE:       FLEXENERGY, INC.,   ENER-CORE, INC., a Delaware
corporation   a Nevada corporation       By: /s/ Mark G. Schnepel   By: /s/
Boris A. Maslov Name: Mark G. Schnepel   Name: Boris Maslov Title: President  
Title: President

 

4

 

 

EXHIBIT A

 

LEASE

 

[tpg5.jpg]





A-1

 



[tpg6.jpg]





A-2

 



[tpg7.jpg]





A-3

 



[tpg8.jpg]





A-4

 



[tpg9.jpg]





A-5

 



[tpg10.jpg]





A-6

 



[tpg11.jpg]





A-7

 



[tpg12.jpg]





A-8

 



[tpg13.jpg]





A-9

 



[tpg14.jpg]





A-10

 



[tpg15.jpg]





A-11

 



[tpg16.jpg]





A-12

 



[tpg17.jpg]





A-13

 



[tpg18.jpg]





A-14

 



[tpg19.jpg]





A-15

 



[tpg20.jpg]





A-16

 



[tpg21.jpg]





A-17

 



[tpg22.jpg]





A-18

 



[tpg23.jpg]





A-19

 